Citation Nr: 0814148	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO.  99-08 941A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a lung disorder, to 
include asbestosis and chronic obstructive lung disease 
(COPD).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran served on active duty from November 1952 to 
September 1954 and from July 1959 to July 1962, to include a 
period of service in the Republic of Korea for which he 
received the Combat Infantryman's Badge. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the above claim.

In April 2008, the veteran was scheduled to appear at a 
personal hearing over which a Veterans Law Judge was to have 
presided while at the RO, however, he failed to appear as 
scheduled.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp 2007), and its implementing regulations, 
codified at 38 C.F.R. §§ 3.102, 3.156, 3.159 and 3.326 
(2007), are applicable to the veteran's claim here on appeal.  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(c) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Having carefully examined the record, the Board finds that a 
remand of this matter is necessary in order to enable VA to 
comply with the provisions of the VCAA and other applicable 
law pertaining to the duty to assist the veteran.  38 
U.S.C.A. § 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 
3.159(c) (2007).

Potentially relevant records have not been obtained by the 
RO.  In June 1998, the Social Security Administration 
provided official verification that the veteran was in 
receipt of Social Security and/or Supplemental Security 
Income benefis.  A VA Social Security Administration inquiry 
dated in July 2003 shows that the veteran had a disability 
onset date of August 28, 1994.  The complete medical and 
administrative records related to his Social Security 
Administration disability benefits claim have not been 
obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  On remand, the RO/AMC should make arrangements to 
obtain these records.

Additionally, in his Appeal To Board Of Veterans' Appeals (VA 
Form 9), the veteran indicated that in addition to being 
exposed to asbestos during his period of active service in 
his duty as diesel locomotive electrician, he was also 
exposed to carbon and silica dust, carbon tetrachloride, 
polychlorinated biphenyls (PCB), and various solvents, to 
include trichloroethane, trichloroethylene, mineral spirits, 
and benzene.  The veteran's military occupational specialty 
was a diesel electrict locomotive repairman.

The veteran underwent a VA respiratory examination in 
September 2007.  The diagnosis was end-stage emphysema and 
chronic obstructive pulmonary disease, with no chest X-ray 
evidence to implicate asbestos changes as well.  The 
examiner, however, did not address whether the diagnosed 
respiratory disorders were otherwise related to the veteran's 
period of active service, to include the asserted exposure to 
carbon and silica dust, carbon tetrachloride, PCB, and the 
various solvents set forth above in his capacity as a diesel 
locomotive electrician.  As such, on remand, the examiner 
which conducted the September 2007 VA examination should be 
contacted and requested to provide an addendum to his prior 
report addressing the above assertions of the veteran.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.159(c)(4) (2007).  When medical evidence is inadequate, VA 
must supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991), Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC shall make arrangements to 
obtain a copy of any Social Security 
Administration decision granting 
disability benefits to the veteran.  All 
the medical treatment records from the 
Social Security Administration  that were 
used in considering the veteran's claim 
for disability benefits should be obtained 
and associated with his claims file.

2.  The RO/AMC shall make arrangements to 
obtain an addendum to the September 2007 
VA respiratory examination report, 
preferably by the same examiner that 
conducted the examination of the veteran 
in September 2007.  The claims file and a 
copy of this Remand must be made available 
to the reviewing physician in conjunction 
with the formulating an opinion, and the 
physician should indicate in the addendum 
report that the claims file was reviewed.

Following a review of the claims file, the 
reviewing physician should provide a 
opinion as to whether the veteran's 
current respiratory disorders are likely 
etiologically related to the veteran's 
period of active service, to include the 
asserted exposure to carbon and silica 
dust, carbon tetrachloride, PCB, and the 
various solvents set forth above in his 
capacity as a diesel locomotive 
electrician.

A complete rationale for any opinion 
expressed should be provided.  The need 
for further examination of the veteran is 
left to the discretion of the reviewing 
physician. 

3.  The RO/AMC will then review the 
veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required by the VCAA.  If 
further action is required, it should be 
undertaken prior to further claim 
adjudication.

4.  The RO/AMC will then readjudicate the 
veteran's claim, to include consideration 
of any additional evidence obtained as a 
result of this Remand.  If the benefit 
sought on appeal remains denied, the 
veteran should be provided with a 
Supplemental Statement of the Case 
containing notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure. The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  The purposes of this remand are to obtain 
additional information and comply with all due process 
considerations.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



